

115 HR 2251 IH: Chiropractic Care Available to All Veterans Act
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2251IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Ms. Roybal-Allard (for herself, Mr. Jones, Mr. Soto, Ms. Shea-Porter, Ms. Meng, Mr. DeFazio, Mr. Bishop of Georgia, Mrs. Napolitano, Mr. Castro of Texas, Ms. Judy Chu of California, Ms. Velázquez, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Torres, Mr. Vela, Mr. Gonzalez of Texas, Mr. Gene Green of Texas, Ms. Jackson Lee, Ms. Sánchez, Mr. Gallego, Ms. Barragán, Mr. Hastings, Mr. Larson of Connecticut, Mr. Huffman, Mr. David Scott of Georgia, Ms. Plaskett, Mr. Moulton, and Mr. Himes) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 and title
			 38, United States Code, to require the provision of chiropractic care and
			 services to veterans at all Department of Veterans Affairs medical centers
			 and to expand access to such care and services.
	
 1.Short titleThis Act may be cited as the Chiropractic Care Available to All Veterans Act. 2.Program for provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (38 U.S.C. 1710 note) is amended—
 (1)by inserting “(1)” before “The program”; and (2)by adding at the end the following new paragraph:
				
 (2)The program shall be carried out at not fewer than 75 medical centers by not later than December 31, 2014, and at all medical centers by not later than December 31, 2018..
			3.Expanded chiropractor services available to veterans
 (a)Medical ServicesParagraph (6) of section 1701 of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
 (H)Chiropractic services.. (b)Rehabilitative ServicesParagraph (8) of such section is amended by inserting “chiropractic,” after “counseling,”.
 (c)Preventive Health ServicesParagraph (9) of such section is amended— (1)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and
 (2)by inserting after subparagraph (E) the following new subparagraph (F):  (F)periodic and preventative chiropractic examinations and services;.
				